DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed December 12, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaka et al. (US 2013/0065158 A1) hereinafter Masaka.
	
1, is rejected in view of Masaka et al. (US 2013/0065158 A1) hereinafter Masaka.
	Regarding claim 1, Masaka discloses a gasket between stack members (A planar gasket used by being pinched between two members superposed with each other [Abstract]).

The gasket comprising: 
a flat frame shaped to extend along sealing target portions on peripheries of the stack members; (planar gasket [0012] FIG. 5A).

    PNG
    media_image1.png
    438
    392
    media_image1.png
    Greyscale

(Masaka FIG. 5A)
 and an annular sealant bonded to a sealing edge of the frame, the annular sealant being made of elastic material, (gasket body 21 which is constructed by a predetermined rubber-like elastic material is combined with the carrier 11 having the structure [0074, FIG. 5A])
the annular sealant including an annular sealing bead extending along an entire length of the sealing edge (superposed on the plane with the gasket body 21 is specifically a peripheral edge portion of the space portion 12 [FIG. 5A and 6]) 

    PNG
    media_image2.png
    252
    484
    media_image2.png
    Greyscale

(Masaka FIG. 6)
and having a thickness greater than an interval between adjacent ones of the stack members (seal lips 24 which are provided respectively in both surfaces in the thickness direction of the extension portion 23 [FIG. 6])
the sealing bead having at least one annular recess along the entire length of the sealing edge (annular concave portion 25, FIG. 6).

	It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of for a secondary battery 

	Regarding claim 3, Masaka discloses a frame includes a recess on one surface of the sealing edge. (the gasket body and the carrier are provided with a retaining structure for preventing the both from coming off from each other [0019] and the retaining structure is constructed by an engagement of the gasket body with a three-dimensional shape such as a concave portion, which is provided in the carrier.[0020, FIG. 5A]).	
	Regarding claim 5, Masaka discloses the frame has a thickness at the sealing edge smaller than the interval between adjacent ones of the stack members (positional relationship in the thickness direction of the thin portion 16 with respect to the thick portion 17, the thin portion 16 is arranged in the center or approximately in the center in the thickness direction of the thick portion 17 [0083, FIG. 5B]).

    PNG
    media_image3.png
    199
    425
    media_image3.png
    Greyscale

(Masaka FIG. 5B)
	Regarding claim 9, the rejection of claim 3 is incorporated, Masaka discloses the frame has a thickness at the sealing edge smaller than the interval between adjacent ones of the stack members (positional relationship in the thickness direction .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 4, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaka et al. (US 2013/0065158 A1) hereinafter Masaka, in view of Yamamoto et al.(US 20110318665 A1) hereinafter Yamamoto.
		
	Regarding claim 2, Masaka discloses a gasket but is silent on the sealing bead including at least two annular recesses.
	Yamamoto discloses a gasket and teaches sealing bead including at least two annular recesses (Where FIG. 5B shows the first (15) and second (16) sealing lips with bumps providing recess areas on the leading and trailing edges, as well as between the sealing lips [0112, FIG. 5B]). 

    PNG
    media_image4.png
    440
    600
    media_image4.png
    Greyscale

(Yamamoto FIG. 5B modified)
The configuration (FIG. 5B) provides stability to the sealing lips (15) and (16) [0090] and resist the collapsing of sealing lips (15) AND (16) [0092].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaka incorporate the two recesses of Yamamoto to stabilize the seal and prevent the seal from collapsing.

	Regarding claim 4, Masaka discloses a gasket but is silent on the frame includes a recess on each of two surfaces of the sealing edge.
	Yamamoto discloses a gasket and teaches the frame includes a recess on each of two surfaces of the sealing edge. (FIG. 5B shows the structure in which the bottom surface of each gasket 14 is buried on the frame body 13. A concave portion 13a is previously formed on each surface of the frame body 13 where each gasket 14 is to be disposed, and the gasket 14 is fitted in the concave portion 13a. [00112, FIG. 5B]). Where FIG. 5B sealing edge (13) is illustrated to be smaller than the interval between adjacent ones of stack members.

    PNG
    media_image5.png
    251
    412
    media_image5.png
    Greyscale

(Yamamoto FIG. 5B)
(The frame body 13 can stop the gasket 14 from spreading in the plane direction at the edge portion 13b when the gasket 14 is fastened. Therefore, the sealing performance further improves. [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaka incorporate the two recesses on two surfaces of the sealing edge of Yamamoto to prevent the seal from spreading to improve sealing performance.

	Regarding claim 6, Masaka discloses a frame (11) includes a recess on one surface of the sealing edge. (the gasket body and the carrier (11) are provided with a retaining structure for preventing the both from coming off from each other [0019] and the retaining structure is constructed by an engagement of the gasket body with a three-dimensional shape such as a concave portion, which is provided in the carrier.[0020, FIG. 5A]).	

    PNG
    media_image1.png
    438
    392
    media_image1.png
    Greyscale

(Masaka FIG. 5A)

	Regarding claim 7, Masaka discloses a gasket but is silent on the frame includes a recess on each of two surfaces of the sealing edge.
	Yamamoto discloses a gasket and teaches the frame includes a recess on each of two surfaces of the sealing edge. (FIG. 5B shows the structure in which the bottom surface of each gasket 14 is buried on the frame body 13. A concave portion 13a is previously formed on each surface of the frame body 13 where each gasket 14 is to be disposed, and the gasket 14 is fitted in the concave portion 13a. [00112, FIG. 5B]). Where FIG. 5B sealing edge (13) is illustrated to be smaller than the interval between adjacent ones of stack members.

    PNG
    media_image5.png
    251
    412
    media_image5.png
    Greyscale


(The frame body 13 can stop the gasket 14 from spreading in the plane direction at the edge portion 13b when the gasket 14 is fastened. Therefore, the sealing performance further improves. [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaka incorporate the two recesses on two surfaces of the sealing edge of Yamamoto to prevent the seal from spreading to improve sealing performance.
	
	Regarding claim 8, Masaka discloses the frame has a thickness at the sealing edge smaller (16) than the interval between adjacent ones of the stack members (positional relationship in the thickness direction of the thin portion 16 with respect to the thick portion 17, the thin portion 16 is arranged in the center or approximately in the center in the thickness direction of the thick portion 17 [0083, FIG. 5B]).

    PNG
    media_image3.png
    199
    425
    media_image3.png
    Greyscale

(Masaka FIG. 5B)
	Regarding claim 10, Masaka discloses the frame has a thickness at the sealing edge smaller (16) than the interval between adjacent ones of the stack members (positional relationship in the thickness direction of the thin portion 16 with 



Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
	Tokunori et al. (JP 2015102183 A) Manufacturing Method of a Seal Product.
	Ian et al. (WO 2016130781 A1) Seal for Solid Polymer Electrolyte Fuel Cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/     Primary Examiner, Art Unit 1727